DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 13 January 2021), Claims 1-20 are pending.
Based on the current set of claims (Claims, 13 January 2021), Claims 1-3, 5, 10, 12-13, 15, and 17-18 are amended.  The amendment to Claim 1 is narrowing.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallstrom et al. (US 20170195414 A1; hereinafter referred to as “Hallstrom”).
Regarding Claim 1, Hallstrom discloses a communication device comprising: 
a signal acquisition board (¶71 & Fig. 9A-9D, Hallstrom teaches at least one peripheral board, such as an I2C board. Examiner correlates the at least one peripheral board to "the signal acquisition board") having terminals for a plurality of types of interfaces for acquiring signals from an external field device (¶71 & Fig. 9A-9D, Hallstrom teaches the I2C board comprises user interface elements and standard digital interfaces for acquiring signals from external components and sensors);
a control board (¶71 & Fig. 9A-9D, Hallstrom teaches a processor board.  Examiner correlates a processor board to a "control board") configured to acquire the signals output from the signal acquisition board (¶71 & Fig. 9A-9D, Hallstrom teaches a processor board configured to acquire data from the peripheral board (I2C board)), and
a wireless communication board (¶71 & Fig. 9A-9D & ¶54 & Fig. 5A, Hallstrom discloses a communication circuit board or radio board.  Examiner correlates the communication circuit board, or radio board, to "a wireless communication board") configured to externally transmit the digital data in accordance with a wireless communication scheme based on the control performed by the control board (¶71 & Fig. 9A-9D & ¶54 & Fig. 5A, Hallstrom discloses a communication circuit board, or radio board, configured to wireless transmit/receive data by a particular communication technology);
wherein the signal acquisition board, the control board, and the wireless communication board are stacked (¶9-10, Hallstrom teaches at least one peripheral board, the controlling circuit board, and a communication circuit board are stacked vertically.  Examiner correlates the communication circuit board to "the wireless communication board".  Examiner correlates the controlling circuit board to "the control board".  Examiner correlates the at least one peripheral board to "the signal acquisition board").
Regarding Claim 7, Hallstrom discloses the communication device according to claim 1.
Hallstrom further discloses communication between the control board and the wireless communication board is serial communication (¶48, Hallstrom further discloses that the communication circuit board, or radio board, can communicate with the processor board via Serial Peripheral Interface (SPI)).
Regarding Claim 15, Hallstrom discloses the communication device according to claim 1.
Hallstrom further discloses the wireless communication board externally transmits the digital data in accordance with a low power wide area (LPWA) wireless communication scheme (¶48, Hallstrom further discloses that the communication circuit board is configured to operate according to a particular communication technology/protocol) or a narrowband Long Term Evolution (LTE) wireless communication scheme (¶48, Hallstrom further discloses that the communication circuit board of a 4G cellular communication technology).
Regarding Claim 16, Hallstrom discloses the communication device according to claim 1.
Hallstrom further discloses the control board comprises: 
a memory which stores a program (¶39-40, Hallstrom further discloses a computer-readable memory storing computer program instructions); and 
a processor configured to execute the program stored in memory (¶39-40, Hallstrom further discloses executing, by a processor, computer program instructions stored on the computer-readable memory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom in view of Venkataraman in further view of KSR.
Regarding Claim 2, Hallstrom discloses the communication device according to claim 3.
However, Hallstrom does not explicitly disclose the signal acquisition board, the control board, and the wireless communication board are stacked in that order from the top.
KSR teaches the signal acquisition board, the control board, and the wireless communication board are stacked in that order from the top (Examiner finds that the arrangement of each board, despite which permutation, would have been obvious to try.  Here, the finite number of identified solutions would be all permutations of how the boards could be stacked.  Furthermore, there is no indication that any one permutation would not yield a reasonable expectation of success).
It would have been obvious to one having ordinary skill in the art at the time when the invention was filed to modify Hallstrom by the signal acquisition board, the control board, and the wireless communication board are stacked in that order from the top as taught by KSR because the permutation of board order would have been “obvious to try” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claims 3, 5-6, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom in further view of Venkataraman et al. (US 20080259998 A1; hereinafter referred to as “Venkataraman”).
Regarding Claim 3, Hallstrom discloses the communication device according to claim 1, further comprising:
However, Hallstrom does not explicitly disclose a signal conversion board configured to convert the signals output by the signal acquisition board into digital signals having a type in conformity with a prescribed communication standard, and configured to output the digital signals, wherein the control board is configured to acquire the digital signals output from the signal conversion board as signals output from the signal acquisition board.
Venkataraman teaches a signal conversion board configured to convert the signals output by the signal acquisition board into digital signals having a type in conformity with a prescribed communication standard (¶10, Venkataraman teaches converting, by the analog-to-digital converter, of an analog voltage signal to a digital voltage signal), and configured to output the digital signals (¶10, Venkataraman teaches converting, by the analog-to-digital converter, of an analog voltage signal to a digital voltage signal), wherein the control board is configured to acquire the digital signals output from the signal conversion board as signals output from the signal acquisition board (¶10-15, Venkataraman teaches obtaining, by the controller, of a digital voltage signal after the analog-to-digital (ADC) converter produces the digital signal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hallstrom by including a signal conversion board configured to convert the signals output by the signal acquisition board into digital signals having a type in conformity with a prescribed communication standard, and configured to output the digital signals, wherein the control board is configured to acquire the digital signals output from the signal conversion board as signals output from the signal acquisition board as taught by Venkataraman because increases the area on a chip where the sensor resides which allows for additional room to place other components and lowers power consumption as opposed to other designs (Venkataraman, ¶3).
Regarding Claim 5, Hallstrom in view of Venkataraman discloses the communication device according to claim 3.
Hallstrom further discloses the signal conversion board is configured as a module capable of being replaced according to the communication standard (¶71 & Fig. 9A-9D, Hallstrom discloses a communication circuit board, or radio board, configured to wireless transmit/receive data by a particular communication technology.  ¶48, Hallstrom further discloses that the communication circuit board of a first protocol, such as Zigbee, can be replaced with another communication circuit board of a second protocol, such as Bluetooth or cellular).
Regarding Claim 6, Hallstrom in view of Venkataraman discloses the communication device according to claim 3.
Hallstrom further discloses communication between the signal conversion board and the control board is serial communication (¶48, Hallstrom further discloses that the communication circuit board, or radio board, can communicate with the processor board via Serial Peripheral Interface (SPI)).
Regarding Claim 11, Hallstrom in view of Venkataraman discloses the communication device according to claim 3.
Hallstrom further discloses the communication device functions as a communication device even if the signal conversion board is removed (¶9-10, Hallstrom teaches at least one peripheral board, the controlling circuit board, and a communication circuit board, which are stacked vertically, will still operate in the absence of any one shield/board). 
Regarding Claim 17, Hallstrom discloses the communication device according to claim 16.
However, Hallstrom in view of Probst does not explicitly disclose the control board further comprises: a temperature measurer to measure a temperature of a portion where the controller is provided, and configured to supply a signal representing a measurement value of the temperature to the processor.
Venkataraman teaches the control board further comprises:
a temperature measurer to measure a temperature of a portion where the controller is provided, and configured to supply a signal representing a measurement value of the temperature to the processor (¶11-13, Venkataraman teaches a temperature sensor 102 that provides a voltage signal to the microcontroller.  Examiner correlates the temperature sensor to a temperature measure.  Examiner correlates the microcontroller to a processor or controller).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hallstrom by including a temperature measurer to measure a temperature of a portion where the control board is provided, and configured to supply a signal representing a measurement value of the temperature to the processor as taught by Venkataraman because increases the area on a chip where the sensor resides which allows for additional room to place other components and lowers power consumption as opposed to other designs (Venkataraman, ¶3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom in view of Venkataraman in further view of KSR.
Regarding Claim 4, Hallstrom in view of Venkataraman discloses the communication device according to claim 3.
However, Hallstrom in view of Venkataraman does not explicitly disclose the signal acquisition board, the control board, and the wireless communication board are stacked in that order.
KSR teaches the signal acquisition board, the control board, and the wireless communication board are stacked in that order (Examiner finds that the arrangement of each board, despite which permutation, would have been obvious to try.  Here, the finite number of identified solutions would be all permutations of how the boards could be stacked.  Furthermore, there is no indication that any one permutation would not yield a reasonable expectation of success).
It would have been obvious to one having ordinary skill in the art at the time when the invention was filed to modify Hallstrom in view of Venkataraman by including a signal acquirer having terminals for a plurality of types of interfaces for acquiring signals from an external field device and a signal acquisition board having a function of the signal acquirer as taught by KSR because the permutation of board order would have been “obvious to try” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom in view of Venkataraman in further view of Fujisaki et al. (US 20170059416 A1; hereinafter referred to as “Fujisaki”).
Regarding Claim 18, Hallstrom in further view of Venkataraman discloses the communication device according to claim 17.
However, Hallstrom in further view of Venkataraman does not disclose the control board further comprises: a temperature monitor configured to monitor whether or not the measurement value of the temperature measured by the temperature measurer is in a range of normal values, and configured to externally transmit a warning signal when the measurement value of the temperature is out of the range of normal values.
Fujisaki teaches the control board further comprises:
a temperature monitor configured to monitor whether or not the measurement value of the temperature measured by the temperature measurer is in a range of normal values (¶37, Fujisaki teaches monitoring, by a temperature sensor, and further determining when the monitored temperature exceeds a threshold that represents the upper limit of a range of normal operating temperatures), and
configured to externally transmit a warning signal when the measurement value of the temperature is out of the range of normal values (¶37, Fujisaki teaches sending a high temperature detection signal to the control circuit when the monitored temperature exceeds a threshold).
It would have been obvious to one having ordinary skill in the art at the time when the invention was filed to modify Hallstrom by including the control board further comprises: a temperature monitor configured to monitor whether or not the measurement value of the temperature measured by the temperature measurer is in a range of normal values, and configured to externally transmit a warning signal when the measurement value of the temperature is out of the range of normal values as taught by Fujisaki because the circuit, or controller, is improved by predicting its own lifetime, or wear out failure due to temperature, and issuing a notification (Fujisaki, ¶13).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom in view of Pandian (US 9900740 B2; hereinafter referred to as “Pandian”).
Regarding Claim 12, Hallstrom discloses the communication device according to claim 1.
However, Hallstrom does not explicitly disclose a control board comprises a numeric value converter configured to convert the acquired signals into digital data of a prescribed numeric value range, and wherein the control board is configured to perform control for externally transmitting the digital data after conversion performed by the numeric value converter using the wireless communication.
Pandian teaches the control board comprises a numeric value converter configured to convert the acquired signals into digital data of a prescribed numeric value range (Abstract, Pandian discloses a Arduino microcontroller comprising an analog-to-digital converter (ADC) where the ADC converts an analog signal into a digital signal adhering to a numeric range prescribed by 11 bits), wherein the control board is configured to perform control for externally transmitting the digital data after conversion performed by the numeric value converter using the wireless communication (Abstract, Pandian teaches an Arduino microcontroller configured to convert, using the 11 bit analog-to-digital converter 106, analog values into digital format and to subsequently control the Bluetooth module 110 to transmit the digital data).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hallstrom by including a control board comprises a numeric value converter configured to convert the acquired signals into digital data of a prescribed numeric value range, and wherein the control board is configured to perform control for externally transmitting the digital data after conversion performed by the numeric value converter using the wireless communication as taught by Pandian because the collection and storage of data values corresponding to ambient radio-frequency energy is improved by creating a low-cost, highly mobile device to collect said data (Pandian, Abstract).
Regarding Claim 19, Hallstrom discloses a system comprising: the communication device according to claim 1.
However, Hallstrom does not explicitly disclose a data collection server device configured to receive and store the digital data transmitted from the communication device.
Pandian teaches a data collection server device configured to receive and store the digital data transmitted from the communication device (Abstract, Pandian teaches an Android phone application configured to receive and store radio-frequency (RF) power data where the data corresponding to the RF power data has been converted to digital form by an analog-to-digital converter prior to wireless transmission over Bluetooth).
It would have been obvious to one having ordinary skill in the art at the time when the invention was filed to modify Hallstrom by including a data collection server device configured to receive and store the digital data transmitted from the communication device as taught by Pandian because the collection and storage of data values corresponding to ambient radio-frequency energy is improved by creating a low-cost, highly mobile device to collect said data (Pandian, Abstract).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom in view of Lin et al. (US 20110044145 A1; hereinafter referred to as “Lin”) in view of KSR.
Regarding Claim 20, Hallstrom discloses the system comprising: the communication device according to claim 12.
However, Hallstrom discloses a setting server device configured to instruct the communication device to change a setting of the prescribed numeric value range in a process of the numeric value converter in the communication device.
Lin teaches a setting server device configured to instruct the communication device to change a setting of the prescribed numeric value range in a process of the numeric value converter (¶27 & Claim 2, Lin teaches an enable device to instruct the analog-to-digital converter to change the bit resolution of the ADC where adjusting the bit resolution will either increase or reduce the numerical range).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hallstrom by a setting server device configured to instruct the communication device to change a setting of the prescribed numeric value range in a process of the numeric value converter as taught by Lin because the power consumption of the ADC is reduced when reducing the bit resolution, which, in turn, results in power conservation within the device (Lin, ¶8).
However, Hallstrom in view of Lin do not disclose a numerical value converter in the communication device.
KSR teaches a numerical value converter in the communication device (Examiner notes that the act of increasing/decreasing the bit resolution of an analog-to-digital converter is a practice that could be applied within any device with a high expectation of success of creating a device with variable power consumption requirements).
It would have been obvious to one having ordinary skill in the art at the time when the invention was filed to modify Hallstrom in view of Venkataraman by including a signal acquirer having terminals for a plurality of types of interfaces for acquiring signals from an external field device and a signal acquisition board having a function of the signal acquirer as taught by KSR because housing an adjustable bit resolution ADC in a communication device would have been “obvious to try” and have a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Allowable Subject Matter
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474